DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 May 2022 has been entered.

Response to Amendment
The response filed 11 May 2022 has been entered. Claims 1-20 remain pending in the application.
 
Response to Arguments
Applicant’s arguments, see page 7 of applicant’s response, filed 11 May 2022, with respect to the rejection(s) of claim(s) 1, 12, and 19 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102 and 103 as unpatentable in view of Breda (U.S. Patent 9,464,416).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breda (U.S. Patent 9,464,416).
Regarding claim 1, Breda discloses a valve enclosure 10 comprising:
at least one outlet 139/103 having a first outlet portion (139 extends vertically) substantially perpendicular to a second outlet portion (the horizontal portion of the flow path connecting 139 and 103 which extends horizontally);
at least one inlet 11 having a first inlet portion (from the port of 11 to the smaller diameter portion of 11 immediately downstream of 111) substantially perpendicular to a second inlet portion (portion of 11 downstream of 111 extending toward 130); 
a flow path axis (vertical through 14) substantially parallel to the first inlet portion;
a valve 130 mounted substantially perpendicular to a terminal end (smaller diameter portion of 11 downstream of 111) of the first inlet portion such that the valve is mounted substantially perpendicular to the flow path axis (the valve is mounted within the chamber 13 precluded from movement in the x and z directions because of the body 10, as the terminal end of the first inlet portion extends vertically opening in the y axis, the valve is attached for support perpendicular to the y-axis, as the y-axis is the only axis along which the valve can move); and
a valve cavity 13 in fluid communication with the at least one outlet and the at least one inlet (FIG. 2; Col. 3 ln 45-Col. 4 ln 63).
Regarding claim 4, Breda discloses the first inlet portion comprises a third inlet portion (portion of 11 housing 111) having a predetermined diameter larger than the first inlet portion to create a concentric surface (FIG. 2).
Regarding claim 11, Breda discloses a spout inlet portion (at 14) is in fluid communication with the second outlet portion and the spout inlet portion and the second outlet portion are substantially in a like plane with the second inlet portion (as seen in FIG. 2 which is a planar cutaway of the internal components of the faucet assembly, all of the above elements are along the same plane) (FIG. 2).
Regarding claim 12, Breda discloses a valve enclosure 10 comprising:
at least one outlet 139/103 having a first outlet portion (139 extends vertically) substantially perpendicular to a second outlet portion (the horizontal portion of the flow path connecting 139 and 103 which extends horizontally);
at first inlet 11 having a first inlet portion (from the port of 11 to the smaller diameter portion of 11 immediately downstream of 111) substantially perpendicular to a second inlet portion (portion of 11 downstream of 111 extending toward 130);
a second inlet 12 having a third inlet portion (from the port of 12 to the smaller diameter portion of 12 immediately downstream of 121) substantially perpendicular to a fourth inlet portion (portion of 12 downstream of 121 extending toward 130);
a flow path axis (vertical through 14) substantially parallel to the first inlet portion; and
a valve 130 mounted substantially perpendicular to a terminal end (smaller diameter portion of 11 downstream of 111) of the first inlet portion such that the valve is mounted substantially perpendicular to the flow path axis (the valve is mounted within the chamber 13 precluded from movement in the x and z directions because of the body 10, as the terminal end of the first inlet portion extends vertically opening in the y axis, the valve is attached for support perpendicular to the y-axis, as the y-axis is the only axis along which the valve can move); and
a valve cavity 13 in fluid communication with the at least one outlet, the first inlet and the second inlet (FIG. 2; Col. 3 ln 45-Col. 4 ln 63).
Regarding claim 13, Breda discloses the first inlet portion further comprises a fifth inlet portion (portion of 11 housing 111) and the third inlet portion further comprises a sixth inlet portion (portion of 12 housing 121) and wherein the fifth inlet portion comprises a larger diameter than the first inlet portion to create a first concentric surface and the sixth inlet portion comprises a larger diameter than the second inlet portion to create a second concentric surface (FIG. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Breda.
Regarding claim 2, Breda discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Breda is silent regarding the first outlet portion has a length up to 31 mm.
According to Applicant’s Specification (see page 7 paragraph 34) “The combined length of first inlet 120 and second inlet 150 are no more than 62.5 mm, no smaller than 7 mm, and preferably 16.5 mm. The length of first inlet 120 may be 1 mm and 10 mm and preferably 7 mm.  This ensures the smallest possible footprint and maximum use for valve enclosure 100 and achieves the benefits of the invention.”  Additionally, (see page 7 paragraph 35) “first inlet 120, second inlet 150 and first outlet 130 are both substantially in parallel and minimal in length, preferably no more than 31 mm”.  The prior art according to Breda is silent regarding the length of the first outlet portion being within any range (similar to the written description of the instant application).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a valve inlet and outlet length in the millimeter range for the purpose of fluid flow turbulence control and control back pressure hammering and thus increase flow through responsiveness of the valve (for example a length of about 5 mm) because Applicant has not disclosed that the specific range of length of the first outlet portion provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Breda’s first outlet portion, and Applicant’s invention, to perform equally well because both first outlet portions perform the same function of directing the fluid through the valve and out the spout.
Therefore, it would have been prima facie obvious to modify Breda to obtain the invention as specified in Claim 2, for example to use a valve having and inlet and outlet length in the millimeter range for the purpose of fluid flow turbulence control and control back pressure hammering and thus increase flow through responsiveness of the valve (i.e. providing a shorter length of fluid flow travel to reduce ) especially because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Breda.
Regarding claim 3, Breda discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Breda is silent regarding the first inlet portion has a length between 1 mm and 10 mm.
According to Applicant’s Specification (see page 7 paragraph 34) the length of the first inlet portion is described as 1 mm to 10 mm preferably 7 mm.  Conversely, the prior art according to Breda is silent regarding the length of the first inlet portion.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use valves because Applicant has not disclosed that the specific range of length of the first inlet portion provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Breda’s first inlet portion, and Applicant’s invention, to perform equally well because both first inlet portions perform the same function of directing the fluid through the valve and out the spout.
Therefore, it would have been prima facie obvious to modify Breda to obtain the invention as specified in Claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Breda.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Breda in view of Yang (U.S. Patent 7,344,088).
Regarding claim 5, Breda discloses the claimed invention substantially as claimed, as set forth above for claim 4.
Breda further discloses the third inlet portion houses a check valve 111.
Breda is silent regarding the third inlet portion houses a spring; and a cup; wherein the cup comprises an orifice concentrically located in the bottom of the cup such that the spring exerts force on the bottom of the cup and wherein the spring further exerts force on the concentric surface.
However, Yang teaches a check valve 181 containing a spring (seen in FIG. 1 and 2); and a cup (best seen in FIG. 2 housing the spring); wherein the cup comprises an orifice (within which the spring resides) concentrically located in the bottom of the cup such that the spring exerts force on the bottom of the cup and wherein the spring further exerts force on the concentric surface (FIG. 1, 2; Col. 2 ln 23-38).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Breda by utilizing a check valve comprising a spring and cup such that the spring exerts force on the bottom of the cup and wherein the spring further exerts force on the concentric surface, as taught by Yang, for the purpose of using a known check valve design to prevent backflow of fluid within the faucet assembly.
Regarding claim 14, Breda discloses the claimed invention substantially as claimed, as set forth above for claim 13.
Breda further discloses the fifth inlet portion houses a check valve 111 and the sixth inlet portion houses a check valve 121.
Breda is silent regarding the fifth inlet portion houses a first spring; and a first cup; wherein the first cup comprises a first orifice concentrically located in the bottom of the first cup such that the first spring exerts force on the bottom of the first cup and wherein the first spring further exerts force on the first concentric surface, and the sixth inlet portion houses a second spring; and a second cup; wherein the second cup comprises a second orifice concentrically located in the bottom of the second cup such that the second spring exerts force on the bottom of the second cup and wherein the second spring further exerts force on the second concentric surface.
However, Yang teaches a check valve 181 containing a spring (seen in FIG. 1 and 2); and a cup (best seen in FIG. 2 housing the spring); wherein the cup comprises an orifice (within which the spring resides) concentrically located in the bottom of the cup such that the spring exerts force on the bottom of the cup and wherein the spring further exerts force on the concentric surface (FIG. 1, 2; Col. 2 ln 23-38).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Breda by utilizing a check valve comprising a spring and cup such that the spring exerts force on the bottom of the cup and wherein the spring further exerts force on the concentric surface, as taught by Yang, for the purpose of using a known check valve design to prevent backflow of fluid within the faucet assembly.

Claims 6-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breda in view of Pinette (U.S. Patent 7,182,100).
Regarding claim 6, Breda discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Breda further discloses the valve cavity comprises a cartridge 131 wherein the cartridge is substantially hollow and has at least one inlet orifice and at least one outlet orifice; a stem (at 130) for rotating the cartridge within the valve cavity; and a bonnet 903 to rotatably secure the ball within the cavity (FIG. 1-4; Col. 4 ln 39-63).
Breda is silent regarding the valve member being a ball.
However, Pinette teaches the valve cavity comprises a ball 86 wherein the ball is substantially hollow and has at least one inlet orifice 90/92 and at least one outlet orifice 88/89; a stem 94 for rotating the ball within the valve cavity; and a bonnet 82 to rotatably secure the ball within the cavity (FIG. 1, 2, 5; Col. 4 line 3-47).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Breda by replacing the cartridge with a ball, as taught by Pinette, for the purpose of using a known valve member that provides a leak-proof, quickly manipulated, easy to move valve member.
Regarding claim 7, Breda, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 6.
Breda/Pinette further teaches when the ball is rotated in a first position (Pinette the on position allowing fluid to pass through the valve and out the spout) the third inlet portion and the inlet orifice at least partially align (Pinette FIG. 1, 2; Col. 4 line 3-47; Breda Col. 4 ln 39-47).
Regarding claim 8, Breda, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 6.
Breda/Pinette further teaches when the ball is rotated into a second position (the on position allowing fluid to pass through the valve and out the spout) the outlet orifice at least partially aligns with the first outlet (Pinette FIG. 1, 2; Col. 4 line 3-47; Breda Col. 4 ln 39-47).
Regarding claim 9, Breda, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 8.
Breda/Pinette further teaches the first position and second position are substantially the same (Pinette FIG. 1, 2; Col. 4 line 3-47; Breda Col. 4 ln 39-47).
Regarding claim 10, Breda, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 6.
Breda/Pinette further discloses a valve controller (Breda 90) is attached to the stem to facilitate rotation of the ball and wherein the valve controller is located adjacent to the valve enclosure (Pinette FIG. 1, 2; Col. 4 line 3-47; Breda Col. 4 ln 39-67).
Regarding claim 15, Breda discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Breda further discloses the valve cavity comprises a cartridge 131 wherein the cartridge is substantially hollow (FIG. 1-4; Col. 4 ln 39-63).
Breda is silent regarding the valve member being a ball having a first inlet orifice, a second inlet orifice and at least one outlet orifice.
However, Pinette teaches the valve cavity comprises a ball 86 having a first inlet orifice 90, a second inlet orifice 92 and at least one outlet orifice 88/89 (FIG. 1, 2, 5; Col. 4 line 3-47).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Breda by replacing the cartridge with a ball having a first and second inlet orifice and at least one outlet orifice, as taught by Pinette, for the purpose of using a known valve member that provides a leak-proof, quickly manipulated, easy to move valve member.
Regarding claim 16, Breda, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Breda/Pinette further teaches when the ball is rotated in a first position (Pinette the on position allowing fluid to pass through the valve and out the spout) the first inlet portion at least partially aligns with the first inlet orifice (Pinette FIG. 1, 2).
Regarding claim 17, Breda, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Breda/Pinette further teaches when the ball is rotated in a second position (Pinette the on position allowing fluid to pass through the valve and out the spout) the third inlet portion at least partially aligns with the second inlet (Pinette FIG. 1, 2).
Regarding claim 18, Breda, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 15.
Breda/Pinette further teaches when the ball is rotated into a third position (Pinette the on position allowing fluid to pass through the valve and out the spout) the outlet orifice aligns with the first outlet portion (Pinette FIG. 1, 2).
Regarding claim 19, Breda discloses a dispensing system comprising: a faucet 140, a valve enclosure 10, a cartridge 131, and a valve control 90 wherein the valve enclosure comprises at least one outlet 139/103, a first 11 and a second 12 inlet and a flow path axis (vertical through 14) substantially parallel to the first inlet; a stem (at 130), and is mounted on a side of the valve enclosure perpendicular to a terminal end (smaller diameter portion of 11 downstream of 111) of the first inlet such that the valve enclosure is mounted substantially perpendicular to the flow path axis (the valve is mounted within the chamber 13 precluded from movement in the x and z directions because of the body 10, as the terminal end of the first inlet portion extends vertically opening in the y axis, the valve is attached for support perpendicular to the y-axis, as the y-axis is the only axis along which the valve can move); the valve control connects to the stem to rotatably move the ball within the valve enclosure such that when the ball comprises at least four positions whereby in a first position the first inlet orifice fully aligns with the first inlet and the second inlet does not align with the second inlet orifice and at least one outlet at least partially aligns the with the at least one outlet orifice (fully cold water); when the ball is in a second position the second inlet fully aligns with the second inlet orifice and the first inlet does not align with the first inlet orifice and the at least one outlet at least partially aligns with the at least one outlet orifice (fully hot water); when the ball is in a third position the first inlet at least partially aligns with the first inlet orifice and the second inlet at least partially aligns with the second inlet orifice and the at least one outlet at least partially aligns with the at least one outlet orifice (mixed water scenario); and when the ball is in a fourth position the at least one outlet does not align with the at least one outlet orifice (off); and wherein the valve control is substantially located on the side of the faucet (FIG. 1-4; Col. 3 ln 45-Col. 4 ln 63).
Breda is silent regarding the ball valve comprises a ball having a first inlet orifice, a second inlet orifice, at least one outlet orifice.
However, Pinette teaches the valve cavity comprises a ball 86 having a first inlet orifice 90, a second inlet orifice 92, and at least one outlet orifice 88/89 (FIG. 1, 2, 5; Col. 4 line 3-47).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Breda by replacing the cartridge with a ball, as taught by Pinette, for the purpose of using a known valve member that provides a leak-proof, quickly manipulated, easy to move valve member.
Regarding claim 20, Breda, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 19.
Breda/Pinette further discloses a removable spout (showerhead), wherein the removeable spout is in fluid communication with the at least one outlet (FIG. 2; Col. 4 ln 48-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753